 1   ZOLKIN TALERICO LLP
     Derrick Talerico (State Bar No. 223763)
 2   dtalerico@ztlegal.com
     David B. Zolkin (State Bar No. 155410)
 3   dzolkin@ztlegal.com
     12121 Wilshire Blvd., Suite 1120
 4   Los Angeles, CA 90025
 5   Telephone:     (424) 500-8551
     Facsimile:     (424) 500-8951
 6
     Proposed Attorneys for Debtor and
 7   Debtor-in-Possession

 8
                                  UNITED STATES BANKRUPTCY COURT
 9
                                  CENTRAL DISTRICT OF CALIFORNIA
10
                                          LOS ANGELES DIVISION
11
     In re:
12
     JACKIE’S COOKIE CONNECTION, LLC,              Case No. 2:18-bk-24571-NB
13   a California limited liability company,
                                                   Chapter 11
14
                           Debtor and Debtor-      AMENDMENT TO VOLUNTARY
15                         in-Possession.          PETITION TO DESIGNATE CASE AS
                                                   SMALL BUSINESS CASE UNDER 11 U.S.C.
16                                                 § 1116; DECLARATION OF RACHEL
                                                   GALANT IN SUPPORT THEREOF
17

18                                                 [No Hearing Required]

19

20

21

22

23

24

25

26

27

28


     AMENDMENT TO VOLUNTARY PETITION RE            1
     SMALL BUSINESS DESIGNATION
 1          The above-captioned Debtor hereby designates this Chapter 11 case as a small business case

 2   pursuant to 11 U.S.C. § 1116.

 3
     DATED: December 23, 2018                  ZOLKIN TALERICO, LLP
 4

 5

 6                                             __________________________________________
                                                David B. Zolkin
 7
                                               Proposed Attorneys for Debtor and
 8                                             Debtor-in-Possession

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                     2
 1                                 DECLARATIONOF RACHELGALANT
 2           I, Rachel Galant, do hereby declare:

 3               1.   The facts set forth herein are based upon my personal knowledge, and if called as a

 4   witness, I could and would testify competently thereto. I am, and at all times relevant have been, a

 5   citizen of the Unite d States over the age of 18.

 6           2.       I submit this Declaration in support of the Debtor's Amendment to Voluntary Petition
 7   to Designate Case as Small Business Case under 11 U.S.C. § 1116 ("Amended Petition"). All

 8   capitalized terms not defined herein sha ll have the meanings ascribed to them in the Ame nd ed

 9   Petition.

10           3.       I am the Managing Member and Chief Executive Officer of Jackie's Cookie
11   Connection, LLC, a California limited liabili ty company , the debtor and debtor-in-possession her ein

12   ("Debtor ").

13           4.       Attached hereto as Exhibit 1 are cop ies of a balance shee t and statement of operations

14   prepared for the Debtor in October 2018.

15           5.       Attached hereto as Exhibit 2, is a true and correct copy of the Debtor 's federa l income

16   tax return for 2017 , which return has been redacted to remove certain per sonal information regarding

17   the Debtor's members and accounting firm.

18           5.       No cash flow statement ha s been prepared for the Debtor.

19           I declare under penalty of perjury under the laws of the United States of Ameri ca th at the

20   foregoing is true and correct.

21           Exec uted this 23rd day of December , 2018, at Los Angeles , California

22
23
                                                          ~!Gii 4--§Z-:_\---\"
24

25

26

27

28



                                                          3                           GALANT DECLARATION
             EXHIBIT	  1	  


October 2018 Financial Information




                    4            GALANT DECLARATION - EXHIBIT 1
                     Jackie's Cookie Connections, LLC
                               Profit and Loss
                                 2016 - 2018
                                   DRAFT

                                 Actual             Actual        YTD Sept 2018
                                 2016               2017              2018
Revenue                             230,547            701,098          694,371

COGS                                484,123          1,113,599         634,310
 Ingredients                        123,379            369,600         132,269
 Packaging                          211,459            262,651         250,999
 COGS - Payroll                     114,157            301,471         167,353
 COGS - Shipping / Other             35,128            179,877          83,689

Gross Margin                        (253,576)         (412,501)          60,062
                                       -110%              -59%               9%

OPEX                                496,031          1,112,080        1,043,453
 Payroll                             94,833            251,282          185,899
 Rent                               110,137            185,662          243,851
 Equipment Lease                     70,936            135,785          176,462
 Advertising & Marketing             99,869            111,395          124,031
 Cleaning Services                       -              47,726           66,789
 Utilities                           96,769             35,858           52,707
 WH Buildout                             -             144,338           59,836
 Other OPEX                          23,487            138,206          133,878

OPERATING INCOME                    (749,607)       (1,524,581)        (983,392)

Interest and Taxes                     7,691           93,927          104,347
 Interest                              7,691           32,100          104,347
 Depreciation                             -            61,827               -
 Tax

NET INCOME                          (757,298)       (1,618,508)      (1,087,739)




                                                                                     Page 1 of 2
                                                5                    GALANT DECLARATION - EXHIBIT 1
                        Jackie's Cookie Connections, LLC
                                  Balance Sheet
                                   2016 - 2018
                                     DRAFT

                                       Actual             Actual           Sept
                                       2016               2017             2018

ASSETS
     Cash                                  13,922           67,945           112,027
     Accounts Recivables                        -              480            46,815
     Inventory/ Other                       4,379           94,298           233,557
 Total Current Assets                       18,301          162,724           392,399

     Equipment & Machinery                184,442          211,600          234,383
     Depreciation                         (75,100)        (136,927)        (136,927)
 Total Fixed Assets                        109,342           74,673           97,456
     Security Deposit Lease                     -           96,985           72,585
TOTAL ASSETS                               127,643          334,381          562,440


LIABILITIES AND OWNER'S EQUITY

     Credit Cards                         117,033           101,198          109,911
     Payables and Accrueds                (20,973)          216,985          277,436
     PO Financing                               -                 -          215,328
     Commercial Notes                           -                 -          109,543
     Loan for R/E Deposit                       -            77,716           77,716
   Total Current Liabilities                96,060           395,900          789,934
     Investor Loans                             -           630,050        1,017,132
     Convertible Notes                          -           480,000          780,000
 Total Liabilities                          96,060         1,505,949        2,587,067

 Total Owner's Investment                 953,487         1,368,843        1,603,524

     Opening Balance Equity               290,000            290,000          290,000
     Retained Earnings                  (454,605)        (1,211,903)      (2,830,411)
     Net Income                         (757,298)        (1,618,508)      (1,087,739)
 Total Equity                            (921,903)        (2,540,411)      (3,628,150)

TOTAL LIABILITIES AND EQUITY              127,643           334,381          562,440


                                                     0             -               -




                                                                                         Page 2 of 2
                                                 6                      GALANT DECLARATION - EXHIBIT 1
     EXHIBIT	  2	  


2017 Federal Tax Return




            7             GALANT DECLARATION - EXHIBIT 2
8   GALANT DECLARATION - EXHIBIT 2
Form 1065 (2017)                  JACKIE'S COOKIE CONNECTION LLC                                                                                                                                      XX-XXXXXXX                               Page 2
Schedule B                        Other Information
 1       What type of entity is filing this return? Check the applicable box:                                                                                                                                                                Yes   No
     a      Domestic general partnership                b     Domestic limited partnership
     c     X Domestic limited liability company                                         d         Domestic limited liability partnership
     e          Foreign partnership                                                     f         Other G
 2       At any time during the tax year, was any partner in the partnership a disregarded entity, a partnership (including an entity
         treated as a partnership), a trust, an S corporation, an estate (other than an estate of a deceased partner), or a nominee or
         similar person? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         X
 3  At the end of the tax year:
  a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
    organization, or any foreign government own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of
    the partnership? For rules of constructive ownership, see instructions. If 'Yes,' attach Schedule B-1, Information on Partners
    Owning 50% or More of the Partnership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      X
  b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of the
    partnership? For rules of constructive ownership, see instructions. If 'Yes,' attach Schedule B-1, Information on Partners
    Owning 50% or More of the Partnership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      X
 4 At the end of the tax year, did the partnership:
  a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled
    to vote of any foreign or domestic corporation? For rules of constructive ownership, see instructions. If 'Yes,' complete (i)
    through (iv) below. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                X
                                             (i) Name of Corporation                                                                        (ii) Employer                             (iii) Country of                        (iv) Percentage
                                                                                                                                            Identification                             Incorporation                              Owned in
                                                                                                                                           Number (if any)                                                                      Voting Stock




      b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital
        in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial interest of a trust? For
        rules of constructive ownership, see instructions. If 'Yes,' complete (i) through (v) below. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                       X
                                             (i) Name of Entity                                                                    (ii) Employer                         (iii) Type of               (iv) Country of               (v) Maximum
                                                                                                                                   Identification                            Entity                   Organization                  Percentage
                                                                                                                                  Number (if any)                                                                                 Owned in Profit,
                                                                                                                                                                                                                                  Loss, or Capital




                                                                                                                                                                                                                                             Yes   No

  5      Did the partnership file Form 8893, Election of Partnership Level Tax Treatment, or an election statement under section
         6231(a)(1)(B)(ii) for partnership-level tax treatment, that is in effect for this tax year? See Form 8893 for more details . . . . . . . .                                                                                                X
  6      Does the partnership satisfy all four of the following conditions?
      a The partnership's total receipts for the tax year were less than $250,000.
      b The partnership's total assets at the end of the tax year were less than $1 million.
   c Schedules K-1 are filed with the return and furnished to the partners on or before the due date (including extensions)
     for the partnership return.
   d The partnership is not filing and is not required to file Schedule M-3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                          X
     If 'Yes,' the partnership is not required to complete Schedules L, M-1, and M-2; Item F on page 1 of Form 1065; or
     Item L on Schedule K-1.
  7 Is this partnership a publicly traded partnership as defined in section 469(k)(2)?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                      X
  8      During the tax year, did the partnership have any debt that was cancelled, was forgiven, or had the terms modified so as to
         reduce the principal amount of the debt?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 X
  9      Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide information on
         any reportable transaction? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     X
 10      At any time during calendar year 2017, did the partnership have an interest in or a signature or other authority over
         a financial account in a foreign country (such as a bank account, securities account, or other financial account)? See the
         instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial
         Accounts (FBAR). If 'Yes,' enter the name of the foreign country.     G                                                                                                                                                                   X
                                                                                                                 PTPA0112L 08/22/17                                                                                             Form 1065 (2017)




                                                                                                                              9                                                     GALANT DECLARATION - EXHIBIT 2
10   GALANT DECLARATION - EXHIBIT 2
Form 1065 (2017)                JACKIE'S COOKIE CONNECTION LLC                                                                                                                             XX-XXXXXXX                    Page 4
Schedule K                      Partners' Distributive Share Items                                                                                                                                        Total amount
                   1 Ordinary business income (loss) (page 1, line 22). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       1         -1,472,664.
                   2 Net rental real estate income (loss) (attach Form 8825) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            2
                   3 a Other gross rental income (loss) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3a
                     b Expenses from other rental activities (attach stmt). . . . . . . . . . . . . . . . . . . . . . . . . . . 3b
                     c Other net rental income (loss). Subtract line 3b from line 3a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             3c
                   4 Guaranteed payments. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 4
                   5 Interest income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         5
Income             6 Dividends: a Ordinary dividends . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        6a
(Loss)
                                    b Qualified dividends. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   6b
                  7 Royalties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    7
                  8 Net short-term capital gain (loss) (attach Schedule D (Form 1065)). . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                       8
                  9 a Net long-term capital gain (loss) (attach Schedule D (Form 1065)) . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     9a
                    b Collectibles (28%) gain (loss). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       9b
                    c Unrecaptured section 1250 gain (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . .                       9c
                 10 Net section 1231 gain (loss) (attach Form 4797) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   10
                 11 Other income (loss) (see instructions) Type G                                                                                                                               11
                 12 Section 179 deduction (attach Form 4562). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                 13 a Contributions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13 a
Deduc-
tions               b Investment interest expense. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13 b
                    c Section 59(e)(2) expenditures: (1) Type G                                                                                                     (2) Amount G 13 c (2)
                    d Other deductions (see instructions) Type G                                                                                                                                13 d
Self-            14 a Net earnings (loss) from self-employment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14 a                                        -649,741.
Employ-             b Gross farming or fishing income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14 b
ment
                    c Gross nonfarm income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14 c
                 15 a Low-income housing credit (section 42(j)(5)). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                15 a
                    b Low-income housing credit (other) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        15 b
                    c Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable) . . . . . . . . . . . . . . . . . . . . . . . . .                               15 c
Credits
                    d Other rental real estate credits (see instructions) Type G                                                                                                                   15 d
                    e Other rental credits (see instructions) . . . . . . . . . . . Type G                                                                                                         15 e
                    f Other credits (see instructions) . . . . . . . . . . . . . . . . . Type G                                                                                                    15 f
                 16 a Name of country or U.S. possession . . . G
                     b Gross income from all sources. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16 b
                     c Gross income sourced at partner level. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16 c
                       Foreign gross income sourced at partnership level
                     d Passive category G                              e General category G                                                               f Other G 16 f
Foreign
Trans-                 Deductions allocated and apportioned at partner level
actions              g Interest expense G                                       h Other . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G 16 h
                       Deductions allocated and apportioned at partnership level to foreign source income
                     i Passive category G                                 j General category G                                              k Other G 16 k
                     l Total foreign taxes (check one): G Paid                          Accrued                                                                   16 l
                     m Reduction in taxes available for credit (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16 m
                     n Other foreign tax information (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            17 a Post-1986 depreciation adjustment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              17 a
               b Adjusted gain or loss. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                17 b
Alternative    c Depletion (other than oil and gas). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           17 c
Minimum
Tax (AMT)      d Oil, gas, and geothermal properties ' gross income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              17 d
Items          e Oil, gas, and geothermal properties ' deductions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           17 e
               f Other AMT items (attach stmt). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              17 f
                 18 a Tax-exempt interest income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   18 a
                    b Other tax-exempt income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 18 b
Other
Infor-              c Nondeductible expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                18 c              5,990.
mation           19 a Distributions of cash and marketable securities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  19 a
                    b Distributions of other property . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  19 b
                 20 a Investment income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           20 a
                    b Investment expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             20 b
                    c Other items and amounts (attach stmt). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
BAA                                                                                                                                                                                                           Form 1065 (2017)


                                                                                                             PTPA0134L         08/22/17



                                                                                                                         11                                                     GALANT DECLARATION - EXHIBIT 2
Form 1065 (2017)JACKIE'S COOKIE CONNECTION LLC                                                                                                                     XX-XXXXXXX                            Page 5
Analysis of Net Income (Loss)
 1     Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of
       Schedule K, lines 12 through 13d, and 16l. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        1              -1,472,664.
 2     Analysis by               (i) Corporate                      (ii) Individual           (iii) Individual                (iv) Partnership                      (v) Exempt               (vi) Nominee/Other
       partner type:                                                    (active)                 (passive)                                                         Organization
     a General
       partners. . . .
     b Lim ted
       partners. . . .                             -1,472,664.
Schedule L                     Balance Sheets per Books                                         Beginning of tax year                                                          End of tax year
                                   Assets                                                   (a)                                 (b)                                   (c)                          (d)
 1 Cash. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 13,922.                                                           67,945.
 2 a Trade notes and accounts receivable. . . . . . . .                                                                                                                         480.
   b Less allowance for bad debts . . . . . . . . . . . . . . .                                                                                                                                          480.
 3 Inventories . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
 4 U.S. government obligations. . . . . . . . . . . . . . . .
 5 Tax-exempt securities. . . . . . . . . . . . . . . . . . . . . .
 6 Other current assets (attach stmt). . . . . SEE       . . . . . . ST
                                                                     . . . . .2..                                                     4,379.                                                         96,985.
 7 a Loans to partners (or persons related to partners). . . . . .
   b Mortgage and real estate loans . . . . . . . . . . . . .
 8 Other investments (attach stmt) . . . . . . . . . . . . . . . . . . .
 9 a Buildings and other depreciable assets. . . . . .                                      184,442.                                                                 211,600.
   b Less accumulated depreciation . . . . . . . . . . . . .                                 75,100.                            109,342.                             136,927.                        74,673.
10 a Depletable assets. . . . . . . . . . . . . . . . . . . . . . . . . .
   b Less accumulated depletion . . . . . . . . . . . . . . . .
11 Land (net of any amortization). . . . . . . . . . . . . .
12 a Intangible assets (amortizable only). . . . . . . . .
   b Less accumulated amortization . . . . . . . . . . . . .
13 Other assets (attach stmt). . . . . . . . . . . . . . . . . .
14 Total assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   127,643.                                                           240,083.
                Liabilities and Capital
15 Accounts payable. . . . . . . . . . . . . . . . . . . . . . . . . .
16 Mortgages, notes, bonds payable in less than 1 year . . . .
17 Other current liabilities (attach stmt). . . SEE      . . . . . . ST
                                                                     . . . . .3..                                               186,440.                                                           107,198.
18 All nonrecourse loans . . . . . . . . . . . . . . . . . . . . . .
19 a Loans from partners (or persons related to partners). . . .                                                                                                                                1,503,475.
   b Mortgages, notes, bonds payable in 1 year or more . . . . .                                                                                                                                   15,444.
20 Other liabilities (attach stmt) . . . . . . . . . . . . . . . . . . . . .
                                                                -58,797.
21 Partners' capital accounts . . . . . . . . . . . . . . . . . .                                                                                                                             -1,386,034.
                                                                127,643.
22 Total liabilities and capital. . . . . . . . . . . . . . . . . .                                                                                                                              240,083.
Schedule M-1 Reconciliation of Income (Loss) per Books With Income (Loss) per Return
             Note. The partnership may be required to file Schedule M-3 (see instructions).
 1     Net income (loss) per books. . . . . . . . . . . . .                          -1,478,654.              6     Income recorded on books this year not
 2     Income included on Schedule K, lines 1,                                                                      included on Schedule K, lines 1 through
       2, 3c, 5, 6a, 7, 8, 9a, 10, and 11, not                                                                      11 (itemize):
       recorded on books this year (itemize):                                                                     a Tax-exempt interest. . . $


                                                                                                              7     Deductions included on Schedule K, lines 1 through
 3     Guaranteed pmts (other than health insurance) . . . . .                                                      13d, and 16l, not charged against book income this
 4     Expenses recorded on books this year not included                                                            year (itemize):
       on Schedule K, lines 1 through 13d, and 16l                                                                a Depreciation . . . . . $
       (itemize):
     a Depreciation. . . . . . . $
     b Travel and
       entertainment. . . . . . $              5,990.                                                         8     Add lines 6 and 7. . . . . . . . . . . . . . . . . . . . . . . . .
                                                                    5,990.                                    9     Income (loss) (Analysis of Net Income (Loss), line 1).
 5 Add lines 1 through 4 . . . . . . . . . . . . . . . . . . . -1,472,664.                                          Subtract line 8 from line 5. . . . . . . . . . . . . . . . . . . . . .    -1,472,664.
Schedule M-2 Analysis of Partners' Capital Accounts
 1 Balance at beginning of year . . . . . . . . . . . .           -58,797.                                    6     Distributions:     a Cash . . . . . . . . . . . . . . . . . . . .
 2 Capital contributed: a Cash. . . . . . . . . . . . .           151,417.                                                             b Property . . . . . . . . . . . . . . . . .
                                  b Property. . . . . . . . . .                                               7     Other decreases (itemize):
 3     Net income (loss) per books. . . . . . . . . . . . .                          -1,478,654.
 4     Other increases (itemize):
                                                                                                              8     Add lines 6 and 7. . . . . . . . . . . . . . . . . . . . . . . . .
 5     Add lines 1 through 4 . . . . . . . . . . . . . . . . . . .                   -1,386,034.              9     Balance at end of year. Subtract line 8 from line 5 . . . .               -1,386,034.
                                                                                               PTPA0134L 08/22/17                                                                             Form 1065 (2017)


                                                                                                         12                                                GALANT DECLARATION - EXHIBIT 2
Form     1125-A                                                                                      Cost of Goods Sold
(Rev October 2016)                                                                                                                                                                                                 OMB No. 1545-0123
                                                            G Attach to Form 1120, 1120-C, 1120-F, 1120S, 1065, or 1065-B.
Department of the Treasury
Internal Revenue Serv ce
                                                    G Information about Form 1125-A and its instructions is at www.irs.gov/form1125a.
Name                                                                                                                                                                                             Employer identification number

JACKIE'S COOKIE CONNECTION LLC                                                                                                                                                                   XX-XXXXXXX
   1     Inventory at beginning of year . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   1
   2     Purchases. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   2              865,496.
   3     Cost of labor. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   3
   4     Additional section 263A costs (attach schedule). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               4
   5     Other costs (attach schedule). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   5
   6     Total. Add lines 1 through 5 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 6              865,496.
   7     Inventory at end of year . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             7
   8   Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
       appropriate line of your tax return. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      8              865,496.
   9 a Check all methods used for valuing closing inventory:
         (i) X Cost
        (ii)   Lower of cost or market
          (iii)       Other (Specify method used and attach explanation) . . . . . G
       b Check if there was a writedown of subnormal goods. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
       c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) . . . . . . . . . . . . . . . . . . . G
       d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
         under LIFO . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9d
       e If property is produced or acquired for resale, do the rules of section 263A apply to the entity? See instructions. . . . . . .                                                                       Yes                X No
  f Was there any change in determining quantities, cost, or valuations between opening and
    closing inventory? If 'Yes,' attach explanation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Yes  X No
BAA For Paperwork Reduction Act Notice, see instructions.                                                                                                                      Form 1125-A (Rev 10-2016)




                                                                                                                CPCZ0401L          08/17/16



                                                                                                                             13                                                      GALANT DECLARATION - EXHIBIT 2
14   GALANT DECLARATION - EXHIBIT 2
15   GALANT DECLARATION - EXHIBIT 2
16   GALANT DECLARATION - EXHIBIT 2
Schedule K-1 (Form 1065) 2017                  JACKIE'S COOKIE CONNECTION LLC                                        XX-XXXXXXX                                                      Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040. For detailed reporting
and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
  1 Ordinary business income (loss). Determine whether the income (loss) is passive                Code                                          Report on
        or nonpassive and enter on your return as follows.
                                                           Report on                               L Empowerment zone employment credit
        Passive loss                                       See the Partner s Instruct ons         M Cred t for ncreas ng research activ ties
        Passive income                                     Schedule E, l ne 28, column (g)                                                              See the Partner s
                                                                                                   N Cred t for employer soc al security and            Instruct ons
       Nonpassive loss                                     See the Partner s Instruct ons                     Medicare taxes
       Nonpassive ncome                                    Schedule E, l ne 28, column (j)                 O  Backup w thholding
  2    Net rental real estate income (loss)                See the Partner s Instruct ons                  P  Other cred ts
  3    Other net rental income (loss)                                                                 16   Foreign transactions
       Net income                                          Schedule E, l ne 28, column (g)                 A Name of country or U.S. possess on
       Net loss                                            See the Partner s Instruct ons                  B Gross ncome from all sources                              Form 1116, Part I
  4 Guaranteed payments                                    Schedule E, l ne 28, column (j)                 C Gross ncome sourced at partner level
  5 Interest income                                        Form 1040, line 8a                              Foreign gross income sourced at partnership level
  6 a Ordinary dividends                                   Form 1040, line 9a                              D Passive category
  6 b Qualified dividends                                  Form 1040, line 9b                              E General category                               Form 1116, Part I
  7 Royalties                                              Schedule E, l ne 4                              F Other
  8 Net short-term capital gain (loss)                     Schedule D, line 5                              Deductions allocated and apportioned at partner level
  9 a Net long-term capital gain (loss)                    Schedule D, line 12                             G Interest expense                        Form 1116, Part I
  9 b Collectibles (28%) gain (loss)                       28% Rate Ga n Worksheet, line                   H Other                                   Form 1116, Part I
                                                           4 (Schedule D Instruct ons)
  9c                                                       See the Partner s Instruct ons
                                                                                                           Deductions allocated and apportioned at partnership level to
       Unrecaptured section 1250 gain
                                                                                                           foreign source income
 10    Net section 1231 gain (loss)                        See the Partner s Instruct ons
                                                                                                            I Passive category
 11    Other income (loss)                                                                                 J General category                               Form 1116, Part I
       Code                                                                                                K Other
       A Other portfol o ncome (loss)                      See the Partner s Instruct ons                  Other information
       B Involuntary convers ons                           See the Partner s Instruct ons
                                                                                                           L Total foreign taxes pa d                Form 1116, Part II
       C Sec. 1256 contracts & straddles                   Form 6781, line 1                               M Total foreign taxes accrued             Form 1116, Part II
       D M n ng exploration costs recapture                See Pub. 535                                    N Reduction in taxes available for credit Form 1116, line 12
       E Cancellat on of debt                              Form 1040, line 21 or Form 982                  O Foreign trading gross rece pts          Form 8873
       F Other income (loss)                               See the Partner s Instruct ons                  P Extraterr tor al income exclus on       Form 8873
 12    Section 179 deduction                               See the Partner s Instruct ons                  Q Other fore gn transactions              See the Partner s Instruct ons
 13    Other deductions                                                                               17   Alternative minimum tax (AMT) items
       A Cash contr but ons (50%)                                                                          A   Post-1986 deprec ation adjustment
       B Cash contr but ons (30%)                                                                          B   Adjusted ga n or loss
       C Noncash contr but ons (50%)                                                                                                                                   See the Partner s
                                                                  See the Partner s                        C   Deplet on (other than oil & gas)
                                                                                                                                                                       Instructions and
       D Noncash contr but ons (30%)                              Instructions                             D   Oil, gas, & geothermal ' gross income                   the Instruct ons for
       E Capital gain property to a 50%                                                                    E   Oil, gas, & geothermal   ' deductions                   Form 6251
          organizat on (30%)
       F Capital gain property (20%)                                                                       F   Other AMT tems
                                                                                                      18   Tax-exempt income and nondeductible expenses
       G Contr butions (100%)                                                                              A Tax-exempt nterest income                          Form 1040, line 8b
       H Investment interest expense                       Form 4952, line 1
                                                                                                           B Other tax-exempt income                            See the Partner s Instruct ons
       I Deduct ons ' royalty income                       Schedule E, l ne 19
                                                                                                           C Nondeductible expenses                             See the Partner s Instruct ons
       J   Section 59(e)(2) expenditures                   See the Partner s Instruct ons             19   Distributions
       K   Deduct ons ' portfol o (2% floor)               Schedule A, l ne 23                             A Cash and marketable securities
       L   Deduct ons   ' portfolio (other)                Schedule A, l ne 28                             B  Distribut on subject to section 737                    See the Partner s
       M   Amounts paid for med cal insurance              Schedule A, line 1 or Form 1040, l ne 29        C  Other property
                                                                                                                                                                     Instructions
       N   Educational assistance benefits                 See the Partner s Instruct ons             20   Other information
       O   Dependent care benefits                         Form 2441, line 12                              A Investment income                                  Form 4952, line 4a
       P   Preproductive period expenses                   See the Partner s Instruct ons                  B Investment expenses                                Form 4952, line 5
       Q   Commercial rev talizat on deduct on from        See Form 8582 Instruct ons                      C Fuel tax credit information                        Form 4136
           rental real estate activities
       R   Pens ons and RAs                                See the Partner s Instruct ons
                                                                                                           D Qualified rehabilitat on expenditures (other
                                                                                                              than rental real estate)                          See the Partner s Instruct ons
       S   Reforestation expense deduction                 See the Partner s Instruct ons                  E Basis of energy property                           See the Partner s Instruct ons
       T   Domest c production activit es nformat on       See Form 8903 Instruct ons                      F Recapture of low- ncome housing credit
       U   Qualified production activit es ncome           Form 8903, line 7b                                 (section 42(j)(5))                                Form 8611, line 8
       V   Employer s Form W-2 wages                       Form 8903, line 17                              G Recapture of low- ncome housing credit (other)     Form 8611, line 8
       W    Other deductions                               See the Partner s Instruct ons                  H Recapture of investment credit                     See Form 4255
 14     Self-employment earnings (loss)                                                                    I Recapture of other credits                         See the Partner s Instruct ons
Note. If you have a section 179 deduct on or any partner-level deductions, see the                         J Look-back interest ' completed
                                                                                                              long-term contracts                               See Form 8697
Partner s Instructions before complet ng Schedule SE.
        A Net earn ngs (loss) from self-employment         Schedule SE, Sect on A or B                     K Look-back interest ' income
                                                                                                              forecast method                                   See Form 8866
        B Gross farm ng or fishing ncome                   See the Partner s Instruct ons
                                                                                                           L   Disposit ons of property w th
        C Gross non-farm income                            See the Partner s Instruct ons                      section 179 deduct ons
 15    Credits                                                                                             M   Recapture of section 179 deduction
       A  Low-income housing cred t (sect on 42(j)(5))                                                     N   Interest expense for corporate partners
          from pre-2008 buildings                                                                          O   Section 453(l)(3) nformat on
       B Low-income housing cred t (other) from                                                            P   Section 453A(c) information
          pre-2008 build ngs
       C Low-income housing cred t (sect on 42(j)(5))                                                      Q   Section 1260(b) nformat on
          from post-2007 buildings                                                                         R   Interest allocable to production expend tures         See the Partner s
       D Low-income housing cred t (other) from                See the Partner s Instructions              S   CCF nonqualified withdrawals                          Instructions
          post-2007 buildings
                                                                                                           T   Deplet on informat on ' oil and gas
       E Qualified rehabilitation expend tures (rental
          real estate)                                                                                     U   Reserved
       F Other rental real estate credits                                                                  V   Unrelated business taxable income
       G Other rental cred ts                                                                              W   Precontr but on gain (loss)
       H Undistributed capital gains cred t                Form 1040, line 73; check box a                 X   Section 108(i) nformat on
       I Biofuel producer credit                                                                           Y   Net investment income
       J Work opportunity cred t                           See the Partner s Instruct ons                  Z   Other information
       K Disabled access cred t
PARTNER 2:                                                                                                              PTPA0312L       08/17/17         Schedule K-1(Form 1065) 2017


                                                                                                17                                      GALANT DECLARATION - EXHIBIT 2
18   GALANT DECLARATION - EXHIBIT 2
Schedule K-1 (Form 1065) 2017                  JACKIE'S COOKIE CONNECTION LLC                                        XX-XXXXXXX                                                      Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040. For detailed reporting
and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
  1 Ordinary business income (loss). Determine whether the income (loss) is passive                Code                                          Report on
        or nonpassive and enter on your return as follows.
                                                           Report on                               L Empowerment zone employment credit
        Passive loss                                       See the Partner s Instruct ons         M Cred t for ncreas ng research activ ties
        Passive income                                     Schedule E, l ne 28, column (g)                                                              See the Partner s
                                                                                                   N Cred t for employer soc al security and            Instruct ons
       Nonpassive loss                                     See the Partner s Instruct ons                     Medicare taxes
       Nonpassive ncome                                    Schedule E, l ne 28, column (j)                 O  Backup w thholding
  2    Net rental real estate income (loss)                See the Partner s Instruct ons                  P  Other cred ts
  3    Other net rental income (loss)                                                                 16   Foreign transactions
       Net income                                          Schedule E, l ne 28, column (g)                 A Name of country or U.S. possess on
       Net loss                                            See the Partner s Instruct ons                  B Gross ncome from all sources                              Form 1116, Part I
  4 Guaranteed payments                                    Schedule E, l ne 28, column (j)                 C Gross ncome sourced at partner level
  5 Interest income                                        Form 1040, line 8a                              Foreign gross income sourced at partnership level
  6 a Ordinary dividends                                   Form 1040, line 9a                              D Passive category
  6 b Qualified dividends                                  Form 1040, line 9b                              E General category                               Form 1116, Part I
  7 Royalties                                              Schedule E, l ne 4                              F Other
  8 Net short-term capital gain (loss)                     Schedule D, line 5                              Deductions allocated and apportioned at partner level
  9 a Net long-term capital gain (loss)                    Schedule D, line 12                             G Interest expense                        Form 1116, Part I
  9 b Collectibles (28%) gain (loss)                       28% Rate Ga n Worksheet, line                   H Other                                   Form 1116, Part I
                                                           4 (Schedule D Instruct ons)
  9c                                                       See the Partner s Instruct ons
                                                                                                           Deductions allocated and apportioned at partnership level to
       Unrecaptured section 1250 gain
                                                                                                           foreign source income
 10    Net section 1231 gain (loss)                        See the Partner s Instruct ons
                                                                                                            I Passive category
 11    Other income (loss)                                                                                 J General category                               Form 1116, Part I
       Code                                                                                                K Other
       A Other portfol o ncome (loss)                      See the Partner s Instruct ons                  Other information
       B Involuntary convers ons                           See the Partner s Instruct ons
                                                                                                           L Total foreign taxes pa d                Form 1116, Part II
       C Sec. 1256 contracts & straddles                   Form 6781, line 1                               M Total foreign taxes accrued             Form 1116, Part II
       D M n ng exploration costs recapture                See Pub. 535                                    N Reduction in taxes available for credit Form 1116, line 12
       E Cancellat on of debt                              Form 1040, line 21 or Form 982                  O Foreign trading gross rece pts          Form 8873
       F Other income (loss)                               See the Partner s Instruct ons                  P Extraterr tor al income exclus on       Form 8873
 12    Section 179 deduction                               See the Partner s Instruct ons                  Q Other fore gn transactions              See the Partner s Instruct ons
 13    Other deductions                                                                               17   Alternative minimum tax (AMT) items
       A Cash contr but ons (50%)                                                                          A   Post-1986 deprec ation adjustment
       B Cash contr but ons (30%)                                                                          B   Adjusted ga n or loss
       C Noncash contr but ons (50%)                                                                                                                                   See the Partner s
                                                                  See the Partner s                        C   Deplet on (other than oil & gas)
                                                                                                                                                                       Instructions and
       D Noncash contr but ons (30%)                              Instructions                             D   Oil, gas, & geothermal ' gross income                   the Instruct ons for
       E Capital gain property to a 50%                                                                    E   Oil, gas, & geothermal   ' deductions                   Form 6251
          organizat on (30%)
       F Capital gain property (20%)                                                                       F   Other AMT tems
                                                                                                      18   Tax-exempt income and nondeductible expenses
       G Contr butions (100%)                                                                              A Tax-exempt nterest income                          Form 1040, line 8b
       H Investment interest expense                       Form 4952, line 1
                                                                                                           B Other tax-exempt income                            See the Partner s Instruct ons
       I Deduct ons ' royalty income                       Schedule E, l ne 19
                                                                                                           C Nondeductible expenses                             See the Partner s Instruct ons
       J   Section 59(e)(2) expenditures                   See the Partner s Instruct ons             19   Distributions
       K   Deduct ons ' portfol o (2% floor)               Schedule A, l ne 23                             A Cash and marketable securities
       L   Deduct ons   ' portfolio (other)                Schedule A, l ne 28                             B  Distribut on subject to section 737                    See the Partner s
       M   Amounts paid for med cal insurance              Schedule A, line 1 or Form 1040, l ne 29        C  Other property
                                                                                                                                                                     Instructions
       N   Educational assistance benefits                 See the Partner s Instruct ons             20   Other information
       O   Dependent care benefits                         Form 2441, line 12                              A Investment income                                  Form 4952, line 4a
       P   Preproductive period expenses                   See the Partner s Instruct ons                  B Investment expenses                                Form 4952, line 5
       Q   Commercial rev talizat on deduct on from        See Form 8582 Instruct ons                      C Fuel tax credit information                        Form 4136
           rental real estate activities
       R   Pens ons and RAs                                See the Partner s Instruct ons
                                                                                                           D Qualified rehabilitat on expenditures (other
                                                                                                              than rental real estate)                          See the Partner s Instruct ons
       S   Reforestation expense deduction                 See the Partner s Instruct ons                  E Basis of energy property                           See the Partner s Instruct ons
       T   Domest c production activit es nformat on       See Form 8903 Instruct ons                      F Recapture of low- ncome housing credit
       U   Qualified production activit es ncome           Form 8903, line 7b                                 (section 42(j)(5))                                Form 8611, line 8
       V   Employer s Form W-2 wages                       Form 8903, line 17                              G Recapture of low- ncome housing credit (other)     Form 8611, line 8
       W    Other deductions                               See the Partner s Instruct ons                  H Recapture of investment credit                     See Form 4255
 14     Self-employment earnings (loss)                                                                    I Recapture of other credits                         See the Partner s Instruct ons
Note. If you have a section 179 deduct on or any partner-level deductions, see the                         J Look-back interest ' completed
                                                                                                              long-term contracts                               See Form 8697
Partner s Instructions before complet ng Schedule SE.
        A Net earn ngs (loss) from self-employment         Schedule SE, Sect on A or B                     K Look-back interest ' income
                                                                                                              forecast method                                   See Form 8866
        B Gross farm ng or fishing ncome                   See the Partner s Instruct ons
                                                                                                           L   Disposit ons of property w th
        C Gross non-farm income                            See the Partner s Instruct ons                      section 179 deduct ons
 15    Credits                                                                                             M   Recapture of section 179 deduction
       A  Low-income housing cred t (sect on 42(j)(5))                                                     N   Interest expense for corporate partners
          from pre-2008 buildings                                                                          O   Section 453(l)(3) nformat on
       B Low-income housing cred t (other) from                                                            P   Section 453A(c) information
          pre-2008 build ngs
       C Low-income housing cred t (sect on 42(j)(5))                                                      Q   Section 1260(b) nformat on
          from post-2007 buildings                                                                         R   Interest allocable to production expend tures         See the Partner s
       D Low-income housing cred t (other) from                See the Partner s Instructions              S   CCF nonqualified withdrawals                          Instructions
          post-2007 buildings
                                                                                                           T   Deplet on informat on ' oil and gas
       E Qualified rehabilitation expend tures (rental
          real estate)                                                                                     U   Reserved
       F Other rental real estate credits                                                                  V   Unrelated business taxable income
       G Other rental cred ts                                                                              W   Precontr but on gain (loss)
       H Undistributed capital gains cred t                Form 1040, line 73; check box a                 X   Section 108(i) nformat on
       I Biofuel producer credit                                                                           Y   Net investment income
       J Work opportunity cred t                           See the Partner s Instruct ons                  Z   Other information
       K Disabled access cred t
PARTNER 3:                                                                                                              PTPA0312L       08/17/17         Schedule K-1(Form 1065) 2017


                                                                                                19                                      GALANT DECLARATION - EXHIBIT 2
20   GALANT DECLARATION - EXHIBIT 2
Schedule K-1 (Form 1065) 2017                  JACKIE'S COOKIE CONNECTION LLC                                        XX-XXXXXXX                                                      Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040. For detailed reporting
and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
  1 Ordinary business income (loss). Determine whether the income (loss) is passive                Code                                          Report on
        or nonpassive and enter on your return as follows.
                                                           Report on                               L Empowerment zone employment credit
        Passive loss                                       See the Partner s Instruct ons         M Cred t for ncreas ng research activ ties
        Passive income                                     Schedule E, l ne 28, column (g)                                                              See the Partner s
                                                                                                   N Cred t for employer soc al security and            Instruct ons
       Nonpassive loss                                     See the Partner s Instruct ons                     Medicare taxes
       Nonpassive ncome                                    Schedule E, l ne 28, column (j)                 O  Backup w thholding
  2    Net rental real estate income (loss)                See the Partner s Instruct ons                  P  Other cred ts
  3    Other net rental income (loss)                                                                 16   Foreign transactions
       Net income                                          Schedule E, l ne 28, column (g)                 A Name of country or U.S. possess on
       Net loss                                            See the Partner s Instruct ons                  B Gross ncome from all sources                              Form 1116, Part I
  4 Guaranteed payments                                    Schedule E, l ne 28, column (j)                 C Gross ncome sourced at partner level
  5 Interest income                                        Form 1040, line 8a                              Foreign gross income sourced at partnership level
  6 a Ordinary dividends                                   Form 1040, line 9a                              D Passive category
  6 b Qualified dividends                                  Form 1040, line 9b                              E General category                               Form 1116, Part I
  7 Royalties                                              Schedule E, l ne 4                              F Other
  8 Net short-term capital gain (loss)                     Schedule D, line 5                              Deductions allocated and apportioned at partner level
  9 a Net long-term capital gain (loss)                    Schedule D, line 12                             G Interest expense                        Form 1116, Part I
  9 b Collectibles (28%) gain (loss)                       28% Rate Ga n Worksheet, line                   H Other                                   Form 1116, Part I
                                                           4 (Schedule D Instruct ons)
  9c                                                       See the Partner s Instruct ons
                                                                                                           Deductions allocated and apportioned at partnership level to
       Unrecaptured section 1250 gain
                                                                                                           foreign source income
 10    Net section 1231 gain (loss)                        See the Partner s Instruct ons
                                                                                                            I Passive category
 11    Other income (loss)                                                                                 J General category                               Form 1116, Part I
       Code                                                                                                K Other
       A Other portfol o ncome (loss)                      See the Partner s Instruct ons                  Other information
       B Involuntary convers ons                           See the Partner s Instruct ons
                                                                                                           L Total foreign taxes pa d                Form 1116, Part II
       C Sec. 1256 contracts & straddles                   Form 6781, line 1                               M Total foreign taxes accrued             Form 1116, Part II
       D M n ng exploration costs recapture                See Pub. 535                                    N Reduction in taxes available for credit Form 1116, line 12
       E Cancellat on of debt                              Form 1040, line 21 or Form 982                  O Foreign trading gross rece pts          Form 8873
       F Other income (loss)                               See the Partner s Instruct ons                  P Extraterr tor al income exclus on       Form 8873
 12    Section 179 deduction                               See the Partner s Instruct ons                  Q Other fore gn transactions              See the Partner s Instruct ons
 13    Other deductions                                                                               17   Alternative minimum tax (AMT) items
       A Cash contr but ons (50%)                                                                          A   Post-1986 deprec ation adjustment
       B Cash contr but ons (30%)                                                                          B   Adjusted ga n or loss
       C Noncash contr but ons (50%)                                                                                                                                   See the Partner s
                                                                  See the Partner s                        C   Deplet on (other than oil & gas)
                                                                                                                                                                       Instructions and
       D Noncash contr but ons (30%)                              Instructions                             D   Oil, gas, & geothermal ' gross income                   the Instruct ons for
       E Capital gain property to a 50%                                                                    E   Oil, gas, & geothermal   ' deductions                   Form 6251
          organizat on (30%)
       F Capital gain property (20%)                                                                       F   Other AMT tems
                                                                                                      18   Tax-exempt income and nondeductible expenses
       G Contr butions (100%)                                                                              A Tax-exempt nterest income                          Form 1040, line 8b
       H Investment interest expense                       Form 4952, line 1
                                                                                                           B Other tax-exempt income                            See the Partner s Instruct ons
       I Deduct ons ' royalty income                       Schedule E, l ne 19
                                                                                                           C Nondeductible expenses                             See the Partner s Instruct ons
       J   Section 59(e)(2) expenditures                   See the Partner s Instruct ons             19   Distributions
       K   Deduct ons ' portfol o (2% floor)               Schedule A, l ne 23                             A Cash and marketable securities
       L   Deduct ons   ' portfolio (other)                Schedule A, l ne 28                             B  Distribut on subject to section 737                    See the Partner s
       M   Amounts paid for med cal insurance              Schedule A, line 1 or Form 1040, l ne 29        C  Other property
                                                                                                                                                                     Instructions
       N   Educational assistance benefits                 See the Partner s Instruct ons             20   Other information
       O   Dependent care benefits                         Form 2441, line 12                              A Investment income                                  Form 4952, line 4a
       P   Preproductive period expenses                   See the Partner s Instruct ons                  B Investment expenses                                Form 4952, line 5
       Q   Commercial rev talizat on deduct on from        See Form 8582 Instruct ons                      C Fuel tax credit information                        Form 4136
           rental real estate activities
       R   Pens ons and RAs                                See the Partner s Instruct ons
                                                                                                           D Qualified rehabilitat on expenditures (other
                                                                                                              than rental real estate)                          See the Partner s Instruct ons
       S   Reforestation expense deduction                 See the Partner s Instruct ons                  E Basis of energy property                           See the Partner s Instruct ons
       T   Domest c production activit es nformat on       See Form 8903 Instruct ons                      F Recapture of low- ncome housing credit
       U   Qualified production activit es ncome           Form 8903, line 7b                                 (section 42(j)(5))                                Form 8611, line 8
       V   Employer s Form W-2 wages                       Form 8903, line 17                              G Recapture of low- ncome housing credit (other)     Form 8611, line 8
       W    Other deductions                               See the Partner s Instruct ons                  H Recapture of investment credit                     See Form 4255
 14     Self-employment earnings (loss)                                                                    I Recapture of other credits                         See the Partner s Instruct ons
Note. If you have a section 179 deduct on or any partner-level deductions, see the                         J Look-back interest ' completed
                                                                                                              long-term contracts                               See Form 8697
Partner s Instructions before complet ng Schedule SE.
        A Net earn ngs (loss) from self-employment         Schedule SE, Sect on A or B                     K Look-back interest ' income
                                                                                                              forecast method                                   See Form 8866
        B Gross farm ng or fishing ncome                   See the Partner s Instruct ons
                                                                                                           L   Disposit ons of property w th
        C Gross non-farm income                            See the Partner s Instruct ons                      section 179 deduct ons
 15    Credits                                                                                             M   Recapture of section 179 deduction
       A  Low-income housing cred t (sect on 42(j)(5))                                                     N   Interest expense for corporate partners
          from pre-2008 buildings                                                                          O   Section 453(l)(3) nformat on
       B Low-income housing cred t (other) from                                                            P   Section 453A(c) information
          pre-2008 build ngs
       C Low-income housing cred t (sect on 42(j)(5))                                                      Q   Section 1260(b) nformat on
          from post-2007 buildings                                                                         R   Interest allocable to production expend tures         See the Partner s
       D Low-income housing cred t (other) from                See the Partner s Instructions              S   CCF nonqualified withdrawals                          Instructions
          post-2007 buildings
                                                                                                           T   Deplet on informat on ' oil and gas
       E Qualified rehabilitation expend tures (rental
          real estate)                                                                                     U   Reserved
       F Other rental real estate credits                                                                  V   Unrelated business taxable income
       G Other rental cred ts                                                                              W   Precontr but on gain (loss)
       H Undistributed capital gains cred t                Form 1040, line 73; check box a                 X   Section 108(i) nformat on
       I Biofuel producer credit                                                                           Y   Net investment income
       J Work opportunity cred t                           See the Partner s Instruct ons                  Z   Other information
       K Disabled access cred t
PARTNER 4:                                                                                                              PTPA0312L       08/17/17         Schedule K-1(Form 1065) 2017


                                                                                                21                                      GALANT DECLARATION - EXHIBIT 2
22   GALANT DECLARATION - EXHIBIT 2
Schedule K-1 (Form 1065) 2017                  JACKIE'S COOKIE CONNECTION LLC                                        XX-XXXXXXX                                                      Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040. For detailed reporting
and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
  1 Ordinary business income (loss). Determine whether the income (loss) is passive                Code                                          Report on
        or nonpassive and enter on your return as follows.
                                                           Report on                               L Empowerment zone employment credit
        Passive loss                                       See the Partner s Instruct ons         M Cred t for ncreas ng research activ ties
        Passive income                                     Schedule E, l ne 28, column (g)                                                              See the Partner s
                                                                                                   N Cred t for employer soc al security and            Instruct ons
       Nonpassive loss                                     See the Partner s Instruct ons                     Medicare taxes
       Nonpassive ncome                                    Schedule E, l ne 28, column (j)                 O  Backup w thholding
  2    Net rental real estate income (loss)                See the Partner s Instruct ons                  P  Other cred ts
  3    Other net rental income (loss)                                                                 16   Foreign transactions
       Net income                                          Schedule E, l ne 28, column (g)                 A Name of country or U.S. possess on
       Net loss                                            See the Partner s Instruct ons                  B Gross ncome from all sources                              Form 1116, Part I
  4 Guaranteed payments                                    Schedule E, l ne 28, column (j)                 C Gross ncome sourced at partner level
  5 Interest income                                        Form 1040, line 8a                              Foreign gross income sourced at partnership level
  6 a Ordinary dividends                                   Form 1040, line 9a                              D Passive category
  6 b Qualified dividends                                  Form 1040, line 9b                              E General category                               Form 1116, Part I
  7 Royalties                                              Schedule E, l ne 4                              F Other
  8 Net short-term capital gain (loss)                     Schedule D, line 5                              Deductions allocated and apportioned at partner level
  9 a Net long-term capital gain (loss)                    Schedule D, line 12                             G Interest expense                        Form 1116, Part I
  9 b Collectibles (28%) gain (loss)                       28% Rate Ga n Worksheet, line                   H Other                                   Form 1116, Part I
                                                           4 (Schedule D Instruct ons)
  9c                                                       See the Partner s Instruct ons
                                                                                                           Deductions allocated and apportioned at partnership level to
       Unrecaptured section 1250 gain
                                                                                                           foreign source income
 10    Net section 1231 gain (loss)                        See the Partner s Instruct ons
                                                                                                            I Passive category
 11    Other income (loss)                                                                                 J General category                               Form 1116, Part I
       Code                                                                                                K Other
       A Other portfol o ncome (loss)                      See the Partner s Instruct ons                  Other information
       B Involuntary convers ons                           See the Partner s Instruct ons
                                                                                                           L Total foreign taxes pa d                Form 1116, Part II
       C Sec. 1256 contracts & straddles                   Form 6781, line 1                               M Total foreign taxes accrued             Form 1116, Part II
       D M n ng exploration costs recapture                See Pub. 535                                    N Reduction in taxes available for credit Form 1116, line 12
       E Cancellat on of debt                              Form 1040, line 21 or Form 982                  O Foreign trading gross rece pts          Form 8873
       F Other income (loss)                               See the Partner s Instruct ons                  P Extraterr tor al income exclus on       Form 8873
 12    Section 179 deduction                               See the Partner s Instruct ons                  Q Other fore gn transactions              See the Partner s Instruct ons
 13    Other deductions                                                                               17   Alternative minimum tax (AMT) items
       A Cash contr but ons (50%)                                                                          A   Post-1986 deprec ation adjustment
       B Cash contr but ons (30%)                                                                          B   Adjusted ga n or loss
       C Noncash contr but ons (50%)                                                                                                                                   See the Partner s
                                                                  See the Partner s                        C   Deplet on (other than oil & gas)
                                                                                                                                                                       Instructions and
       D Noncash contr but ons (30%)                              Instructions                             D   Oil, gas, & geothermal ' gross income                   the Instruct ons for
       E Capital gain property to a 50%                                                                    E   Oil, gas, & geothermal   ' deductions                   Form 6251
          organizat on (30%)
       F Capital gain property (20%)                                                                       F   Other AMT tems
                                                                                                      18   Tax-exempt income and nondeductible expenses
       G Contr butions (100%)                                                                              A Tax-exempt nterest income                          Form 1040, line 8b
       H Investment interest expense                       Form 4952, line 1
                                                                                                           B Other tax-exempt income                            See the Partner s Instruct ons
       I Deduct ons ' royalty income                       Schedule E, l ne 19
                                                                                                           C Nondeductible expenses                             See the Partner s Instruct ons
       J   Section 59(e)(2) expenditures                   See the Partner s Instruct ons             19   Distributions
       K   Deduct ons ' portfol o (2% floor)               Schedule A, l ne 23                             A Cash and marketable securities
       L   Deduct ons   ' portfolio (other)                Schedule A, l ne 28                             B  Distribut on subject to section 737                    See the Partner s
       M   Amounts paid for med cal insurance              Schedule A, line 1 or Form 1040, l ne 29        C  Other property
                                                                                                                                                                     Instructions
       N   Educational assistance benefits                 See the Partner s Instruct ons             20   Other information
       O   Dependent care benefits                         Form 2441, line 12                              A Investment income                                  Form 4952, line 4a
       P   Preproductive period expenses                   See the Partner s Instruct ons                  B Investment expenses                                Form 4952, line 5
       Q   Commercial rev talizat on deduct on from        See Form 8582 Instruct ons                      C Fuel tax credit information                        Form 4136
           rental real estate activities
       R   Pens ons and RAs                                See the Partner s Instruct ons
                                                                                                           D Qualified rehabilitat on expenditures (other
                                                                                                              than rental real estate)                          See the Partner s Instruct ons
       S   Reforestation expense deduction                 See the Partner s Instruct ons                  E Basis of energy property                           See the Partner s Instruct ons
       T   Domest c production activit es nformat on       See Form 8903 Instruct ons                      F Recapture of low- ncome housing credit
       U   Qualified production activit es ncome           Form 8903, line 7b                                 (section 42(j)(5))                                Form 8611, line 8
       V   Employer s Form W-2 wages                       Form 8903, line 17                              G Recapture of low- ncome housing credit (other)     Form 8611, line 8
       W    Other deductions                               See the Partner s Instruct ons                  H Recapture of investment credit                     See Form 4255
 14     Self-employment earnings (loss)                                                                    I Recapture of other credits                         See the Partner s Instruct ons
Note. If you have a section 179 deduct on or any partner-level deductions, see the                         J Look-back interest ' completed
                                                                                                              long-term contracts                               See Form 8697
Partner s Instructions before complet ng Schedule SE.
        A Net earn ngs (loss) from self-employment         Schedule SE, Sect on A or B                     K Look-back interest ' income
                                                                                                              forecast method                                   See Form 8866
        B Gross farm ng or fishing ncome                   See the Partner s Instruct ons
                                                                                                           L   Disposit ons of property w th
        C Gross non-farm income                            See the Partner s Instruct ons                      section 179 deduct ons
 15    Credits                                                                                             M   Recapture of section 179 deduction
       A  Low-income housing cred t (sect on 42(j)(5))                                                     N   Interest expense for corporate partners
          from pre-2008 buildings                                                                          O   Section 453(l)(3) nformat on
       B Low-income housing cred t (other) from                                                            P   Section 453A(c) information
          pre-2008 build ngs
       C Low-income housing cred t (sect on 42(j)(5))                                                      Q   Section 1260(b) nformat on
          from post-2007 buildings                                                                         R   Interest allocable to production expend tures         See the Partner s
       D Low-income housing cred t (other) from                See the Partner s Instructions              S   CCF nonqualified withdrawals                          Instructions
          post-2007 buildings
                                                                                                           T   Deplet on informat on ' oil and gas
       E Qualified rehabilitation expend tures (rental
          real estate)                                                                                     U   Reserved
       F Other rental real estate credits                                                                  V   Unrelated business taxable income
       G Other rental cred ts                                                                              W   Precontr but on gain (loss)
       H Undistributed capital gains cred t                Form 1040, line 73; check box a                 X   Section 108(i) nformat on
       I Biofuel producer credit                                                                           Y   Net investment income
       J Work opportunity cred t                           See the Partner s Instruct ons                  Z   Other information
       K Disabled access cred t
PARTNER 5:                                                                                                              PTPA0312L       08/17/17         Schedule K-1(Form 1065) 2017


                                                                                                23                                      GALANT DECLARATION - EXHIBIT 2
24   GALANT DECLARATION - EXHIBIT 2
Schedule K-1 (Form 1065) 2017                  JACKIE'S COOKIE CONNECTION LLC                                        XX-XXXXXXX                                                      Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040. For detailed reporting
and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
  1 Ordinary business income (loss). Determine whether the income (loss) is passive                Code                                          Report on
        or nonpassive and enter on your return as follows.
                                                           Report on                               L Empowerment zone employment credit
        Passive loss                                       See the Partner s Instruct ons         M Cred t for ncreas ng research activ ties
        Passive income                                     Schedule E, l ne 28, column (g)                                                              See the Partner s
                                                                                                   N Cred t for employer soc al security and            Instruct ons
       Nonpassive loss                                     See the Partner s Instruct ons                     Medicare taxes
       Nonpassive ncome                                    Schedule E, l ne 28, column (j)                 O  Backup w thholding
  2    Net rental real estate income (loss)                See the Partner s Instruct ons                  P  Other cred ts
  3    Other net rental income (loss)                                                                 16   Foreign transactions
       Net income                                          Schedule E, l ne 28, column (g)                 A Name of country or U.S. possess on
       Net loss                                            See the Partner s Instruct ons                  B Gross ncome from all sources                              Form 1116, Part I
  4 Guaranteed payments                                    Schedule E, l ne 28, column (j)                 C Gross ncome sourced at partner level
  5 Interest income                                        Form 1040, line 8a                              Foreign gross income sourced at partnership level
  6 a Ordinary dividends                                   Form 1040, line 9a                              D Passive category
  6 b Qualified dividends                                  Form 1040, line 9b                              E General category                               Form 1116, Part I
  7 Royalties                                              Schedule E, l ne 4                              F Other
  8 Net short-term capital gain (loss)                     Schedule D, line 5                              Deductions allocated and apportioned at partner level
  9 a Net long-term capital gain (loss)                    Schedule D, line 12                             G Interest expense                        Form 1116, Part I
  9 b Collectibles (28%) gain (loss)                       28% Rate Ga n Worksheet, line                   H Other                                   Form 1116, Part I
                                                           4 (Schedule D Instruct ons)
  9c                                                       See the Partner s Instruct ons
                                                                                                           Deductions allocated and apportioned at partnership level to
       Unrecaptured section 1250 gain
                                                                                                           foreign source income
 10    Net section 1231 gain (loss)                        See the Partner s Instruct ons
                                                                                                            I Passive category
 11    Other income (loss)                                                                                 J General category                               Form 1116, Part I
       Code                                                                                                K Other
       A Other portfol o ncome (loss)                      See the Partner s Instruct ons                  Other information
       B Involuntary convers ons                           See the Partner s Instruct ons
                                                                                                           L Total foreign taxes pa d                Form 1116, Part II
       C Sec. 1256 contracts & straddles                   Form 6781, line 1                               M Total foreign taxes accrued             Form 1116, Part II
       D M n ng exploration costs recapture                See Pub. 535                                    N Reduction in taxes available for credit Form 1116, line 12
       E Cancellat on of debt                              Form 1040, line 21 or Form 982                  O Foreign trading gross rece pts          Form 8873
       F Other income (loss)                               See the Partner s Instruct ons                  P Extraterr tor al income exclus on       Form 8873
 12    Section 179 deduction                               See the Partner s Instruct ons                  Q Other fore gn transactions              See the Partner s Instruct ons
 13    Other deductions                                                                               17   Alternative minimum tax (AMT) items
       A Cash contr but ons (50%)                                                                          A   Post-1986 deprec ation adjustment
       B Cash contr but ons (30%)                                                                          B   Adjusted ga n or loss
       C Noncash contr but ons (50%)                                                                                                                                   See the Partner s
                                                                  See the Partner s                        C   Deplet on (other than oil & gas)
                                                                                                                                                                       Instructions and
       D Noncash contr but ons (30%)                              Instructions                             D   Oil, gas, & geothermal ' gross income                   the Instruct ons for
       E Capital gain property to a 50%                                                                    E   Oil, gas, & geothermal   ' deductions                   Form 6251
          organizat on (30%)
       F Capital gain property (20%)                                                                       F   Other AMT tems
                                                                                                      18   Tax-exempt income and nondeductible expenses
       G Contr butions (100%)                                                                              A Tax-exempt nterest income                          Form 1040, line 8b
       H Investment interest expense                       Form 4952, line 1
                                                                                                           B Other tax-exempt income                            See the Partner s Instruct ons
       I Deduct ons ' royalty income                       Schedule E, l ne 19
                                                                                                           C Nondeductible expenses                             See the Partner s Instruct ons
       J   Section 59(e)(2) expenditures                   See the Partner s Instruct ons             19   Distributions
       K   Deduct ons ' portfol o (2% floor)               Schedule A, l ne 23                             A Cash and marketable securities
       L   Deduct ons   ' portfolio (other)                Schedule A, l ne 28                             B  Distribut on subject to section 737                    See the Partner s
       M   Amounts paid for med cal insurance              Schedule A, line 1 or Form 1040, l ne 29        C  Other property
                                                                                                                                                                     Instructions
       N   Educational assistance benefits                 See the Partner s Instruct ons             20   Other information
       O   Dependent care benefits                         Form 2441, line 12                              A Investment income                                  Form 4952, line 4a
       P   Preproductive period expenses                   See the Partner s Instruct ons                  B Investment expenses                                Form 4952, line 5
       Q   Commercial rev talizat on deduct on from        See Form 8582 Instruct ons                      C Fuel tax credit information                        Form 4136
           rental real estate activities
       R   Pens ons and RAs                                See the Partner s Instruct ons
                                                                                                           D Qualified rehabilitat on expenditures (other
                                                                                                              than rental real estate)                          See the Partner s Instruct ons
       S   Reforestation expense deduction                 See the Partner s Instruct ons                  E Basis of energy property                           See the Partner s Instruct ons
       T   Domest c production activit es nformat on       See Form 8903 Instruct ons                      F Recapture of low- ncome housing credit
       U   Qualified production activit es ncome           Form 8903, line 7b                                 (section 42(j)(5))                                Form 8611, line 8
       V   Employer s Form W-2 wages                       Form 8903, line 17                              G Recapture of low- ncome housing credit (other)     Form 8611, line 8
       W    Other deductions                               See the Partner s Instruct ons                  H Recapture of investment credit                     See Form 4255
 14     Self-employment earnings (loss)                                                                    I Recapture of other credits                         See the Partner s Instruct ons
Note. If you have a section 179 deduct on or any partner-level deductions, see the                         J Look-back interest ' completed
                                                                                                              long-term contracts                               See Form 8697
Partner s Instructions before complet ng Schedule SE.
        A Net earn ngs (loss) from self-employment         Schedule SE, Sect on A or B                     K Look-back interest ' income
                                                                                                              forecast method                                   See Form 8866
        B Gross farm ng or fishing ncome                   See the Partner s Instruct ons
                                                                                                           L   Disposit ons of property w th
        C Gross non-farm income                            See the Partner s Instruct ons                      section 179 deduct ons
 15    Credits                                                                                             M   Recapture of section 179 deduction
       A  Low-income housing cred t (sect on 42(j)(5))                                                     N   Interest expense for corporate partners
          from pre-2008 buildings                                                                          O   Section 453(l)(3) nformat on
       B Low-income housing cred t (other) from                                                            P   Section 453A(c) information
          pre-2008 build ngs
       C Low-income housing cred t (sect on 42(j)(5))                                                      Q   Section 1260(b) nformat on
          from post-2007 buildings                                                                         R   Interest allocable to production expend tures         See the Partner s
       D Low-income housing cred t (other) from                See the Partner s Instructions              S   CCF nonqualified withdrawals                          Instructions
          post-2007 buildings
                                                                                                           T   Deplet on informat on ' oil and gas
       E Qualified rehabilitation expend tures (rental
          real estate)                                                                                     U   Reserved
       F Other rental real estate credits                                                                  V   Unrelated business taxable income
       G Other rental cred ts                                                                              W   Precontr but on gain (loss)
       H Undistributed capital gains cred t                Form 1040, line 73; check box a                 X   Section 108(i) nformat on
       I Biofuel producer credit                                                                           Y   Net investment income
       J Work opportunity cred t                           See the Partner s Instruct ons                  Z   Other information
       K Disabled access cred t
PARTNER 6:                                                                                                              PTPA0312L       08/17/17         Schedule K-1(Form 1065) 2017


                                                                                                25                                      GALANT DECLARATION - EXHIBIT 2
                                                                                                                                                                                                           OMB No. 1545-0172
                                                                               Depreciation and Amortization
Form     4562                                                             (Including Information on Listed Property)
                                                                           G Attach to your tax return.                                                                                                       2017
Department of the Treasury                                                                                                                                                                                 Attachment
Internal Revenue Serv ce          (99)                G Go to www.irs.gov/Form4562 for instructions and the latest information.                                                                            Sequence No.    179
Name(s) shown on return                                                                                                                                                                              Identifying number

JACKIE'S COOKIE CONNECTION LLC                                                                                                                                                                       XX-XXXXXXX
Business or activity to wh ch this form relates

FORM 1065
Part I Election To Expense Certain Property Under Section 179
                   Note: If you have any listed property, complete Part V before you complete Part I.
   1    Maximum amount (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    1            510,000.
   2    Total cost of section 179 property placed in service (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             2             27,158.
   3    Threshold cost of section 179 property before reduction in limitation (see instructions). . . . . . . . . . . . . . . . . . . . . .                                                           3          2,030,000.
   4    Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0-. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                               4                  0.
   5    Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing
        separately, see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         5              510,000.
   6                              (a) Description of property                                                        (b) Cost (business use only)                        (c) Elected cost
   7-YEAR               FURNITURE                                                                                                             1,798.                               1,798.
   5-YEAR               EQUIPMENT                                                                                                            25,360.                              25,360.
  7 Listed property. Enter the amount from line 29. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7                                                        0.
  8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7. . . . . . . . . . . . . . . . . . . . . . .                             8                                                       27,158.
  9 Tentative deduction. Enter the smaller of line 5 or line 8 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  9                                                       27,158.
 10 Carryover of disallowed deduction from line 13 of your 2016 Form 4562. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 10                                                        2,817.
 11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 (see instrs). .                                              11                                                            0.
 12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11. . . . . . . . . . . . . . . . . . . . . .                              12                                                            0.
 13 Carryover of disallowed deduction to 2018. Add lines 9 and 10, less line 12. . . . . . . . G 13                                                     29,975.
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
Part II            Special Depreciation Allowance and Other Depreciation (Don't include listed property.) (See instructions.)
 14 Special depreciation allowance for qualified property (other than listed property) placed in service during the
    tax year (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       14
 15 Property subject to section 168(f)(1) election. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      15
 16 Other depreciation (including ACRS) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  16                       34,000.
Part III           MACRS Depreciation (Don't include listed property.) (See instructions.)
                                                                                                             Section A
 17     MACRS deductions for assets placed in service in tax years beginning before 2017. . . . . . . . . . . . . . . . . . . . . . . . .                                                        17                           669.
 18     If you are electing to group any assets placed in service during the tax year into one or more general
        asset accounts, check here. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   G
                                  Section B ' Assets Placed in Service During 2017 Tax Year Using the General Depreciation System
                       (a)                     (b) Month and  (c) Basis for depreciat on (d)           (e)            (f)                                                                                      (g) Deprec at on
          Classification of property                       year placed              (bus ness/investment use               Recovery period             Convent on                  Method                         deduction
                                                            n service               only ' see nstruct ons)

 19 a 3-year property . . . . . . . . . .
    b 5-year property . . . . . . . . . .
    c 7-year property . . . . . . . . . .
    d 10-year property . . . . . . . . .
    e 15-year property . . . . . . . . .
    f 20-year property . . . . . . . . .
    g 25-year property . . . . . . . . .                                                                                   25 yrs                                                  S/L
    h Residential rental                                                                                                  27.5 yrs                         MM                      S/L
         property. . . . . . . . . . . . . . . . .                                                                        27.5 yrs                         MM                      S/L
       i Nonresidential real                                                                                               39 yrs                          MM                      S/L
         property. . . . . . . . . . . . . . . . .                                                                                                         MM                      S/L
                             Section C ' Assets Placed in Service During 2017 Tax Year Using the Alternative Depreciation System
 20 a Class life. . . . . . . . . . . . . . . .                                                                                                                                    S/L
    b 12-year. . . . . . . . . . . . . . . . . .                                                                            12 yrs                                                 S/L
    c 40-year. . . . . . . . . . . . . . . . . .                                                                            40 yrs                         MM                      S/L
Part IV            Summary (See instructions.)
 21 Listed property. Enter amount from line 28 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        21
 22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21. Enter here and on
    the appropriate lines of your return. Partnerships and S corporations ' see instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           22                        34,669.
 23 For assets shown above and placed in service during the current year, enter
    the portion of the basis attributable to section 263A costs. . . . . . . . . . . . . . . . . . . . . . . . 23
BAA For Paperwork Reduction Act Notice, see separate instructions.                                                 FDIZ0812L 08/15/17                                                                          Form 4562 (2017)


                                                                                                                  26                                                  GALANT DECLARATION - EXHIBIT 2
27   GALANT DECLARATION - EXHIBIT 2
28   GALANT DECLARATION - EXHIBIT 2
29   GALANT DECLARATION - EXHIBIT 2
30   GALANT DECLARATION - EXHIBIT 2
31   GALANT DECLARATION - EXHIBIT 2
32   GALANT DECLARATION - EXHIBIT 2
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
        12121 Wilshire Blvd, Suite 1120, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled (specify): AMENDMENT TO VOLUNTARY PETITION TO
DESIGNATE CASE AS SMALL BUSINESS CASE UNDER 11 U.S.C. § 1116; DECLARATION OF RACHEL GALANT
IN SUPPORT THEREOF, will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 23, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

    US Trustee’s Office: ustpregion16.la.ecf@usdoj.gov; dare.law@usdoj.gov
    Proposed Attorneys for Debtor: Derrick Talerico: dtalerico@ztlegal.com; maraki@ztlegal.com; sfritz@ztlegal.com
    Attorneys for Unsecured Creditor Smashssma LLC: Michael S. Kogan: mkogan@koganlawfirm.com
    Unsecured Creditor Synchrony Bank by PRA Receivables Management LLC, Authorized Agent: Valerie Smith:
        claims@recoverycorp.com




                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) ______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 December 23, 2018                         Martha Araki                                           /s/ Martha Araki
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
